y-

      OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                         AUSTIN




Xonorabls k'. A. Gay18
State Registrar
State Boa& of HeaN&
Austin, Texas
Eonorable   W. A.   DaVl8,   page   2



            “‘Am3     provided further,
                                      _ . . that _any. - altizen
                                                          .
      or tile State or Taxes wlehln& to file t&e Fe-
      oord of any birth or death, not previously
      registered,      may submit to the Probate Court
      in the oounty where the birth or death oc-
      curred, a record of that birth or-death written
      on the adopted forms of blrth and death oerti-
      fioates.      Th8 csrt~ficate       shall be subetantlat-
      eb by the a?fldavit         of the medioal attendant
     present at the time of the birth,              or in case
     of death, the aifidavlt           of the physlolan last
     in attendance upon the &eceased, or the under-
     taker who buried the body.             when the affidavit
     OS the medioal attendant or undertaker               cmnnot
     be secured, the certificate            shall be supported
     by the affidavit         of sosm person who waa ao-
     quainted with the facts aurroun(lln~: the birth
     or death, et the time the birth or death oa-
     ourred, with cr seoond afflcIatlt           of sow, per-
     son who is acquainted with the taots surrounb-
     lng the birth or death, and who Is not rel.eted
     to the indlvUua1          by blood or msrrlage,         The
     Frobate Court shall require            auoh other ln-
     formation or evidence an may be doemed neces-
     sary to establish         the citieenship      of the lndl-
     vidual    filing    the oertlficate,      end the truth-
     fulness of the statements maas in thet record.
     The Clerk OS the said Court shall Forward the
     certll’ioate      to the State Bureau of Vital rta-
     tietics    with sn order iron the Court to the
     State Registrar        thtit the record be, or be
     not, acaepted.        The 5tate Regfetrar is author-
     ized to aooept the oertifloate            when verified
     LI the above s!anmr, and shall lseur oertliied
     oopiee or suoh reoords          ss provided ror in
     seotlon 21 of thlr Act.            such oertirled      aopfes
     shall be prima Ptxois evidence in all Courts
     and plaoes of the facts stated thereon.                 The
     State Bureau of vital 2tatlstios             shall furnish
     the forms upon which such reoords are filed,
     and no other form shell be used for that pur-
     pose.‘”
           Note that the Probate Court I# required to pass
     the facts surrounding the birth or death and may re-
    e additional  evld~enoa it neoessary.
ho~orab1e W. A. Mvie,          Page 3


             :;rticle   la,   Revlsed   Civil     Statutes,   1925,   reads
AS i‘O.llovY :
             Vo judge or justice  0:' the peaoe
      shall sit in any ease wherein he may be
      interested  OP where either of the parties
      my bo oonnected with him by affinity      or
      oonsan&nity    within the third degree, or
      where he shall have b88n couueel in the
      0888."
             It i5 clear that under Art5018 lb of the Rerfsed
civil   Statutes,   and Zeotioh ll or krtiole  v pi the3 constitu-
tion iron: whloh mtdd.8      16 springa, the County Judge of
Jaak County is not only related to those who wish to prove
the reoords of their birth; he 15 also tnterestml       in the
registration     of his own birth oertiffaate.   Undoubtedly he
is disquallfled     to preside over these probate prOo88dinga.
          Article    1932 vernon*a Annotated Civil Statutes,
a6 amended, -as enaote & to take oare of just suoh situations.
It reado as follows:
             When a county &d&e is diSg,Ualified
      to act in any probate !5atter, he shall
      forthwith certify      his die;ualiflaatlon
      therein to the Governor, whereupon the
      Governor shall appoint some perem to
      aot AS special      judge in said oa88, who
      ShA1.L A&    fXOJIl t8Wi t0 teKX Witil     auoh
      dls~ualiffcatlon      ceases to exist.      A
      special. judge so appointed shall receive
      the same compensation 8s La now or may
      hareafter be provided by law for regular
      judges in similar cases, and ths Cozm.is-
      aioners'    Sourt shall,    at beginning of
      eaoh fisoal     year, include In the hdpt
      of the county, a sufTloient        9~13.for the
      payAmmt of the speaial judge or judges
      appointed by the Governor to act for the
      re&ar     oounty judge,      .Ae awn&x? Acts
      1939,   46th L8p,., p. 187, 8 1~"
          Consequently,   it is'the             opinion of this department
 and you are reapeotfully   advised             that the County Sudgs of
                                                                    328



fionorablm    W. A.   Darie,   Page    4



Jaok County who d8SireS to oause to be filed for record
the birth oertifioate       or himself, hle brothers and eleters,
as provided for in HOUSEBill No. 614, Acts 1939, 46th
~gislature,     Should,as provided in Artiole     1932, eupra,
osrtify    hls dlequualifloation   to the Cevernor.nhose duty it
all     be to appoint 8058 8Uitabl8 peraon to serve ~19 oounty
judge in his place,

                                              Very truly   yours
                                           ATTORNhENERALOPTJW3




             APPROVEDSEp4,      1940

              G-Q-oh4
             i'W3RNEYGENERAL
                           OP TEXAS